Title: From George Washington to William Lord Stirling Alexander, 25 December 1781
From: Washington, George
To: Alexander, William Lord Stirling


                        
                            My Lord
                            Philadelphia Decr 25th 1781
                        
                        I have the pleasure of Your Lordships favor of the 13th. If the accounts which General Schuyler transmits be
                            true, the Enemy have no occasion to boast of their Northern Campaign.
                        Should Your business call you to Prince town and you can make it convenient to extend your ride to
                            Philadelphia, I shall be happy in seeing you.
                        Mrs Washington is better than I could have expected after the heavy loss she met with—Your kind condolance
                            on the occasion adds to the esteem of Your Lordships most Obt and hum: Servt
                        
                            Go: Washington

                        
                    